Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to 10/05/2020. Claimed priority is granted from 16287148, filed 02/27/2019, now U.S. Patent #10623275.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, US 10742659 B1, Roka et al., does not disclose the details of a method/system to “… store configuration data for the user, wherein the configuration data comprises authorized distribution amounts, authorized resource distribution recipients, temporal data associated with authorized resource distributions, and location data from a mobile device of the user; determine a pattern of authorized resource distribution activity based on the configuration data; receive a request for resource distribution of resources from the user account; determine a confidence score by comparing data for the request for distribution of resources from the user account with the pattern of authorized resource distribution activity and compare the confidence score to a threshold value; identify the subsequent request for distribution of resources from the user account as an irregular request based on the confidence score measuring lower than the threshold value; manipulate the user interface of the mobile device of the user to display an alert including details of the irregular request; allow the user to authorize or deny the irregular request; and apply the one or more operational decisions to the user account.” As filed by applicants on 10/05/2010, including different combination of features recited in the claims. 


Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 31, 2020